Citation Nr: 0530623	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  99-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a pancreatic 
disability, manifested by diabetes mellitus, secondary to 
service-connected inactive pulmonary tuberculosis.  

2.  Entitlement to service connection for a kidney 
disability, manifested by hypertension, secondary to service-
connected inactive pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to June 1956. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision.  

In a statement received by the RO in February 2004, the 
veteran contended that he developed glaucoma as a result of 
receiving Streptomycin and INH (isoniazid) therapy for 
treatment of pulmonary tuberculosis in service.  As this 
issue has not been adjudicated by the RO, it is not before 
the Board; hence, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  During service, the veteran was diagnosed with pulmonary 
tuberculosis and treated with Streptomycin and INH therapy.  

2.  No relationship on a secondary basis has been established 
between a pancreatic disability manifested by diabetes 
mellitus or a kidney disability manifested by hypertension 
and service-connected disability or treatment therefor.  


CONCLUSIONS OF LAW

1.  The veteran does not have a pancreatic disability 
manifested by diabetes mellitus that is proximately due to, 
or the result of, service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2005).

2.  The veteran does not have a kidney disability manifested 
by hypertension that is proximately due to, or the result of, 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through a January 2004 notice letter, and 
statements of the case (SOC) in June 1999 and July 2004, the 
RO notified the veteran and his representative of the legal 
criteria governing his claims, the evidence that had been 
considered in connection with his claims, and the bases for 
the denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the January 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  In 
this case, however, letters from the RO encouraged the 
veteran to submit additional evidence in support of his 
claims.  Specifically, in the January 2004 notice letter, the 
RO noted that if there was any other evidence or information 
that the veteran thought would help support his claims, he 
should let the RO know.  Thus, the Board finds that the 
veteran has been placed on notice of the need to submit 
pertinent evidence (from other sources or in his possession), 
in support of his claims on appeal.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The veteran's service medical records have been 
obtained and associated with the claims file, as have 
identified treatment records from the VA Medical Centers 
(VAMC) in Oklahoma City, Oklahoma; and Indianapolis, Indiana.  
Significantly, neither the veteran nor his representative has 
otherwise alleged that there are any outstanding medical 
records probative of the veteran's claims on appeal that need 
to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In reviewing the veteran's service medical records, the Board 
notes that a report of a March 1958 Medical Board Proceedings 
reflects that the veteran was admitted to Fitzsimmons Army 
Hospital in November 1955 for treatment of pulmonary 
tuberculosis.  Later that month, the veteran was noted as 
being prescribed Streptomycin (one gram twice weekly), and 
INH (300 milligrams daily) to treat the disorder.  These 
drugs were continued until July 1956 at which time the 
veteran was placed on TDRL (Temporary Disability Retirement 
List) and transferred to the VA hospital in Indianapolis.  
The following month, August 1956, the veteran was granted 
service connection and assigned a 100 percent evaluation for 
pulmonary tuberculosis, effective July 1, 1956.  In September 
1956 the veteran was discharged to home from the VA hospital 
in Indianapolis, and Streptomycin and INH were continued on 
an outpatient basis.  Streptomycin was noted as having been 
discontinued in January 1957 because of dizziness and 
fainting.  Thereafter, INH was discontinued in June 1957.  
The diagnosis was minimal pulmonary tuberculosis of the left 
upper lobe, inactive since December 30, 1957.  

In this case, the Board notes that there is an absence of any 
medical evidence or opinion, which relates the veteran's 
claimed pancreatic disability manifested by diabetes 
mellitus, or claimed kidney disability manifested by 
hypertension, to any service-connected disability or 
treatment therefor.  In particular, none of the medical 
evidence relates the claimed disabilities to the use of 
Streptomycin or INH therapy in treating the veteran's 
pulmonary tuberculosis during service or post-service.  The 
Board has considered the veteran's assertions in considering 
the claims on appeal.  However, as a layperson without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Furthermore, in an April 1999 statement to the RO, the 
veteran contended he had been told by VA physicians at the 
Oklahoma City VAMC that treatment with Streptomycin and INH 
for his pulmonary tuberculosis was the probable cause of his 
claimed disabilities.  The Board notes that the medical 
records obtained from the Oklahoma City VAMC do not reflect 
any evidence or medical opinion relating a pancreatic 
disability manifested by diabetes mellitus, or a kidney 
disability manifested by hypertension to his treatment in 
service or post-service with Streptomycin or INH therapy.  
Furthermore, what a physician reportedly told the veteran 
regarding a relationship between his claimed disabilities and 
the taking of Streptomycin and INH for pulmonary tuberculosis 
does not constitute competent or probative evidence that 
would support the claims.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) ("[W]hat a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities is simply too attenuated 
and inherently unreliable to constitute medical evidence").  
Neither the veteran nor his representative has otherwise 
alluded to the existence of any evidence or opinion 
supportive of his claims.  

Under these circumstances, the Board finds that the claims on 
appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as there is an absence of any 
competent evidence that supports the veteran's claims of 
secondary service connection on either a direct causation or 
aggravation basis, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for a pancreatic disability, manifested by 
diabetes mellitus, secondary to service-connected disability 
is denied.  

Service connection for a kidney disability, manifested by 
hypertension, secondary to service-connected disability is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


